Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00055-CV

                                        Donald E. GHIDONI,
                                             Appellant

                                                   v.

       STONE OAK INC., Hill Country Water Works Company, Hill Country S.A., Ltd.,
                             and Nancy Ghidoni-Meehan,
                                     Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1992-CI-17421
                            Honorable Antonio Arteaga, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 10, 2021

DISMISSED FOR WANT OF JURISDICTION

           Appellant seeks to appeal the trial court’s order denying his motion for summary judgment.

This court has jurisdiction to review the denial of a summary judgment motion only when the

parties file competing motions for summary judgment, and the trial court grants one motion but

denies the other. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2006). The record

shows that competing motions for summary judgment were not filed in the trial court. Therefore,

this court lacks jurisdiction over this appeal. See Humphreys v. Caldwell, 888 S.W.2d 469, 470

(Tex. 1994) (holding denial of summary judgment is not appealable); see also Lehmann v. Har
                                                                                     04-20-00055-CV


Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (absent an appealable interlocutory order or final

judgment in writing, appellate court has no jurisdiction). We therefore issued an order instructing

appellant to show cause in writing why this appeal should not be dismissed for lack of jurisdiction.

Appellant responded but did not establish that this court has jurisdiction. Accordingly, we dismiss

this appeal for want of jurisdiction. See id. 42.3(a). Costs of appeal are taxed against appellant.

                                                  PER CURIAM




                                                -2-